Title: To George Washington from the Board of Treasury, 10 June 1789
From: Board of Treasury
To: Washington, George



Sir,
Board of Treasury [N.Y.] June 10th 17[89]

In conformity to the mode proposed in our letter of yesterday, we have the honor to commence the statement you require of the Department under our direction, with a view of the organization and duties of the Board of Treasury. We have the honor to be with high respect, Sir, Your most Obedient Humble Servants

Samuel Osgood
Walter Livingston
Arthur Lee

 
The Board of Treasury of the United States
This Board was constituted by an ordinance of Congress of the 28th of May 1784 which is in the following words.
“Be it ordained by the United States in Congress assembled that a Board consisting of three Commissioners to be appointed by Congress, be instituted to superintend the Treasury and manage the Finances of the United States which shall be stiled The Board of Treasury. That the said Commissioners or any two of them shall have authority to exercise all the powers vested in the Superintendant of Finance, by the Act of Congress of the 7th day of February 1781, or by any subsequent Acts.
That the said Board shall have authority to provide a convenient Office and employ as many Clerks therein as they shall find necessary, reporting their names and appointments from time to time to Congress, or to the committee of the States, in the recess of Congress.
That the said Commissioners and Clerks (previous to entering

on the duties of their several offices) shall take and subscribe the oath of fidelity to the United States, and also an oath to the due execution of the duties of their respective offices; certificates of which several oaths shall be filed with the Secretary of the United States in Congress assembled.
That all the books and papers pertaining to the office of Finance shall be lodged in the office of the said Board of Treasury. That on the tenth day of November next, or sooner, if the Superintendent of Finance, agreeably to his expectation, shall quit the office, the said Board being formed shall proceed to business. That each of the said Commissioners shall be allowed an annual salary of Two Thousand five hundred dollars.
That each Clerk employed in said office, shall receive such Salary as the said Board shall allow, not exceeding five hundred dollars pr annum; the said salaries to commence at the time that the said officers shall enter upon the duties of their office. That no person to be appointed, by virtue of this ordinance, a Commissioner of the Treasury of the United States shall be permitted to be engaged, either directly or indirectly in any trade or commerce whatever, on pain of forfeiting his office as a Commissioner. That the said Commission shall continue in force for three years unless sooner revoked by the United States in Congress assembled.”
The general powers vested in the Superintendant of Finance to which this ordinance refers were vizt To examine into the state of the public Debts, the public Expenditures, and public Revenue. To digest and report plans for improving, and regulating the Finances, and for establishing order and œconomy in the expenditure of the public money.
To direct the execution of all plans which should be adopted by Congress relative to Revenue and Expenditure. To superintend and controul the settlement of all public Accounts.
To direct and controul all persons employed in procuring supplies for the public service, and in the expenditure of the public Money.
To obtain accounts of all the issues of specific supplies furnished by the several States.
To compel the payment of all monies due to the United States, and in his official character, or in such manner as the

laws of the respective States should direct; to prosecute in behalf of the United States for all delinquencies respecting the public revenue and expenditures—And
To Report to Congress the Officers which should be necessary for assisting him, in the various branches of his department.
Since which they have (exclusive of various other matters referred to them either to report or take order on) been vested with the following authorities—vizt
To superintend and examine the conduct of all officers employed in the department of the Treasury—and of the several Commissioners appointed or to be appointed for the settlement of the public Accounts, as well those of the five great Departments, as those authorized to adjust the Accounts between the United States, and the Individual States; and to report to Congress on all such as may be unnecessarily absent, or delinquent in their respective station &c.
To contract for three hundred Tons of Copper Coin agreeably to the proposition of Mr James Jarvis—on certain conditions specificed in the Resolve of Congress of the 21st of April 1787.
To dispose of the Lands in the Western Territory which had been surveyed previous to the 21st of April 1787.
To appoint five Commissioners, in different districts of the United States, for the purpose of receiving and adjusting their accounts with the United States.
To direct the issue of Indents on the Requisitions of Congress. And
To enter into contracts with Individuals for Lands in the Western Territory, in tracts not less than one Million of Acres.
It is to be observed that the commission under the ordinance of the 28th of May 1784, was limited to the space of three years: But on a report of a special committee, to whom the state of the Offices in the civil Department was referred, it was unanimously Resolved on the 21st of September 1787
That the Commissioners appointed under the first ordinance should be continued with all the powers and duties appertaining to their commissions to the 10th day of November 1789.
Annexed is the annual expence of the Department of the Board of Treasury.


          
            Annual Expence
          
          
            
            
            Dollars
          
          
            Three Commrs
            @ 2250 Dolls. per Ann.
            $6,750.
          
          
            Their Secretary
            1500
            1,500.
          
          
            Three Clerks
            450 ea
            1,350.
          
          
            Doorkeeper & Messenger
            150
            150.
          
          
            Contingent Expences of their Office averaged at
            450.
          
          
            Register of the Treasury
            1200
            1,200.
          
          
            Accountant of do
            800
            800.
          
          
            Eight Clerks
            450 ea
            3,600.
          
          
            Contingent Expences averaged at
            300.
          
          
            
            Dollars
            16,100.
          
        

N.B. In the Conginent Expences above Stated are included House-Rent, Fire-wood, Stationary &c. &c.


Samuel OsgoodWalter LivingstonArthur Lee
